DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-6 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: extrusion mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specifications, extrusion mechanism has been recited to include a plurality of vibration plates each with actuators. Therefore, extrusion mechanism has been interpreted to be a plurality of vibration plates with actuators or their equivalence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,181,475 to Breen.

A) As per Claim 1, Breen teaches a vortex ring generation device (Breen: Figure 2), comprising: 
a casing (Breen: Figure 2, Item 30) having a gas passage (Breen: Figure 2, Item 31) and a discharge port (Breen: Figure 2, Item 38); and 
an extrusion mechanism (Breen: Figure 2, Item 34) configured to extrude gas in the gas passage through the discharge port such that the gas in a vortex ring shape is discharged from the discharge port, 
when V (m3), which is a volume of the gas extruded through the discharge port when the gas passage is reduced, represents an extrusion volume, D (m) represents a diameter of the discharge port, U (m/s) represents a discharge flow rate a discharge velocity, and L(m) represents a length of an equivalent cylinder having the extrusion volume V and the diameter D,
0.045 <= D <= 0.135 (Breen: Col. 5, lines 20-23, 3 inch diameter is between .045m & 0.135m).
Breen does not explicitly teach that 0.15 <= L <= 0.35 & 3 <= U <= 5.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the length between 0.15 & 0.35m, since it has been held that where the general conditions of a claim are disclosed in the prior art (slug length 4.71 inches as example Col. 5, lines 29-30), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that slug length is a result effective variable because it changes the amount of airflow being discharged, directly related to the distance the vortex travels.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the length between 0.15 & 0.35m, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the velocity between 3-5 m/s, since it has been held that where the general conditions of a claim are disclosed in the prior art (velocity discharge rate 30% of initial velocity to maximize distance traveled), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that velocity of discharge is a result effective variable because it changes the velocity of the final vortex, directly related to the distance the vortex travels.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the velocity between 3-5 m/s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

B) As per Claims 2-3, Breen teaches that the casing is installed in a ceiling (or wall as in Claim 3) of a target space in two which the gas in the vortex ring shape is discharged (The Examiner notes that the location of the casing is not part of the vortex ring generation device and therefore the device of Breen must merely be capable of being in a ceiling and wall respectively, which Breen certainly is).
Breen does not explicitly teach that D is between 0.045-0.060m.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the diameter between 0.045-0.060m, since it has been held that where the general conditions of a claim are disclosed in the prior art (diameter of 3 inches), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that diameter is a result effective variable because it changes the rate of airflow being discharged, directly related to the distance the vortex travels and vortex formation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the diameter between 0.045-0.060m, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of JP2017198433A to Inatomi.

A) As per Claims 4-6, Breen teaches that the extrusion mechanism is a vibration plate that is configured to change a volume of the gas passage and extrude gas of the gas passage when the volume is reduced (Breen: Figure 2, Item 34).
Breen does not teach that the extrusion mechanism is a plurality of vibration plates.
However, Inatomi teaches an extrusion mechanism is a plurality of vibration plates (Inatomi: Figure 9, Items 44, 96, 80 & 58, all vibrate to move airflow).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Breen by making the extrusion mechanism a plurality of plates, as taught by Inatomi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Breen with these aforementioned teachings of Inatomi since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the plurality of plates of Inatomi for the singular plate of Breen. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that “extrusion mechanism” does not invoke 112(f) because a person of ordinary skill in the art reading the specification will understand this recitation to have sufficiently definite meaning as the name for the structure that performs the function. The Examiner respectfully disagrees. “extrusion mechanism” meets the three-prong analysis of 112(f) and therefore the Examiner must interpret the what the structure actually is. As Applicant states, once the specification has been consulted, there is definite structure to perform the function of extrusion of the gas. Therefore, the limitation, “extrusion mechanism” is interpreted to be vibration plates with actuators or their equivalence. 
B) The Applicant asserts that Breen teaches away from the length ranges and velocity ranges in Applicant’s independent claim. Specifically, the applicant notes that there is no reason to have a longer slug length with a 3 inch diameter opening because it would reduce the distance the vortex travels. The Examiner notes that the 3” diameter opening is merely one example given by Breen used to illustrate the relationships between the various dimensional variables in the vortex generator. As stated in the MPEP 2144.05 II. A, where the general conditions of a claim are disclosed in the prior art (the diameter and slug length in Breen are very close to Applicant’s invention, and Breen discusses varying different variables), discovering the optimum or workable ranges involves only routine skill in the art. Therefore, the slug length being within the ranges in claims would be obvious to one of ordinary skill in the art. Similarly, the velocity range in Applicant’s claims would have been obvious to one of ordinary skill in the art because the velocity in Breen discloses the general conditions (stroke length providing velocity that would be retained at least 30% along the projected distance), discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762